Title: To Thomas Jefferson from Jean Baptiste Guide, 17 January 1791
From: Guide, Jean Baptiste
To: Jefferson, Thomas



Excellence
Nice 17. Janvier 1791

J’eus le Bonheur en 1788 de faire icy la conoissance Personelle de Votre Excellence et de Lui exprimer Mon désir de former des Liaisons de comerce avec Les etats unis de L’amerique.
Votre Excellence eut la bonté de me faire passer de Paris quelques notions relatives à mon projet et j’eus L’honeur de l’en remercier en L’assurant que je n’attendais qu’une Occasion favorable.
Je viens de me décider d’envoyer à Baltimore un petit Brigantin que j’ai, Doublé a neuf en Cuivre, nomé L’Antoinette, sous Pavillon Savoyard. J’y ai mis une Cargaison en Marchandises et en Piastres d’Espagne, pour avoir le retour en Tabac et autres articles du Continent.
Mon frere puïne, Pierre Guide, qui a travaille longtemps dans ma Maison, ayant eu dessein de passer en Virginie pour conoître le Pays, je Lui ai donné la Gestion entiere de mon expedition.
Venant d’aprendre que Votre Excellence a ete appellée de Paris dans Sa Patrie et placée au Ministere des affaires etrangeres, J’ose demander à Votre excellence Ses Bontés pour mon expedition et  pour mon frere Pierre qui aura L’honeur de lui presenter cette Lettre.
Le Zelle que j’emploie à entamer les premieres Liaisons directes entre Nice et Les pays des etats unis me flattent que Votre Excellence voudra bien acorder sa protection et Sa Bienveillance à mon frere qui s’efforcera de les meriter.
Votre Excellence me fit La Grace de me dire que le Pavillon françois etait un des plus favorisés pour les droits dans Les ports des etats unis. Je ne puis et n’ai voulu me servir que de cellui de mon Souverain. Je demanderai à Votre Excellence de me procurer toutes Les douceurs possibles. Agravé deja par le risque des barbaresques, j’ai besoin de quelque facilité. Votre Excellence sait mieux que Perssonne le courage que donne au negotiant Les succés des premières operations.
Mon frere a quelqu’envie de se fixer à Baltimore ou Philadelphie. Il me renverra alors Le navire et attendra des nouvelles expeditions. En cédant à ce projet qui me separe d’un frere que j’aime infiniment, ma Consolation serait de le Savoir honnoré des Bontés de Votre Excellence et d’y trouver des moyens à multiplier mes raports d’affaire avec Le Continent.
Le cap. Fr. Baret, né à la martinique, Mais sujet naturalisé du Roi de Sardaigne, commande Mon Brigantin. C’est un marin qui a du merite et que j’ose recomender à Votre Excellence.
Je Suplie Votre Excellence de me permettre de lui offrir mes Services dans ce Pays. Je m’estimerai fort heureux de pouvoir m’ocuper à remplir Ses ordres com’encor à me rendre utile dans L’occasion aux Sujets des etats unis qui pourraient avoir des interets icy. C’est Dans ces dispositions que je me proteste avec un Profond Respect De Votre Excellence Le tres humble & tres obeissant Serviteur

Bte. Guide


P.S. Mon Navire pars de Marseille où je l’avais envoyé doubler en Cuivre. Il reviendra icy à droiture et desormais il faira directement les Voyages de Nice au Continent et Vice-versa. Mon frere aura des Lettres pour Votre Excellence de nos parens M. Cathalan et des Pieds d’olivier.

